NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                        2009-7125


                                   LARRY C. DAWSON,

                                                           Claimant-Appellant,

                                             v.

                     ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


       William F. Fox, Purcell & Fox, LLP, of Washington, DC, argued for claimant-appellant.
Of counsel on the brief was Robert W. Legg, Law Office of Robert W. Legg, of Arlington,
Virginia.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-appellee.
On the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
Martin F. Hockey, Jr., Assistant Director, and L. Misha Preheim, Attorney. Of counsel on the
brief were David J. Barrans, Deputy Assistant General Counsel, and Dana Raffaelli, Attorney,
Office of the General Counsel, United States Department of Veterans Affairs, of Washington,
DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-7125

                               LARRY C. DAWSON,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           07-2752

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, ARCHER and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED March 8, 2010                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk